Citation Nr: 1121123	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis of both knees, to include as secondary to the service-connected posttraumatic arthritis of the right ankle (also referred to as right ankle disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2006 and December 2006 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2009, the Board remanded this matter for further evidentiary development.  In particular, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his bilateral knee arthritis and instructed the examiner to provide an opinion as to whether the Veteran's current bilateral knee arthritis was causally related to his service-connected right ankle disorder.  In September 2010, the Board remanded this matter again because the medical opinion pursuant to the July 2009 Remand failed to discuss whether the Veteran's bilateral knee disability was aggravated by his service-connected right ankle disorder.  Unfortunately, the October 2010 medical opinion obtained pursuant to the Board's remand was inadequate, and the Board remanded the Veteran's claim again in January 2011 for another VA medical examination.  The Board specifically requested that the VA examiner answer the following questions: 1) the likelihood that any bilateral knee disability diagnosed on examination is causally related to the service-connected posttraumatic osteoarthritis of the Veteran's right ankle; AND 2) the likelihood that any bilateral knee disability diagnosed on examination was or has been aggravated by the service-connected posttraumatic osteoarthritis of the Veteran's right ankle.  

In January 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination of his knees.  The examination was completed in February 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the March 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board also observes that additional evidence in the form of medical records have been received, which was not previously considered by the RO.  However, the medical records are duplicative of evidence already associated with the claims file.  In any event, the Veteran, through his representative, waived the RO's initial consideration of the evidence in May 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The arthritis of the Veteran's bilateral knees did not manifest in service, or indeed until many years thereafter, and is not causally or etiologically related to his active duty or to a service-connected disability.  


CONCLUSION OF LAW

The arthritis of the Veteran's bilateral knees was not incurred in, or aggravated by, his active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran letters in May 2005 and June 2006 prior to the appealed December 2006 rating decision.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Specifically, the May 2005 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the Veteran was provided with information regarding the type of evidence needed to establish secondary service connection.  He was informed that he must show that he suffered an additional disability that was caused or aggravated by a service-connected disability.  Also, the May 2005 letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  

The June 2006 letter informed the Veteran of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the Veteran has been satisfied in this case.  His service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Pursuant to the July 2009, September 2010 and January 2011 Board remands, VA medical opinions were obtained in October 2009, October 2010 and February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2011 VA opinion obtained in this case was predicated on a reading of the service and post-service treatment records in the Veteran's claims file and considered all the pertinent evidence of record.  While the October 2009 and October 2010 opinions did not discuss whether the Veteran's bilateral knee condition was aggravated by his service-connected right ankle disorder, the Board finds that these opinions, combined with the February 2011 opinion, address all the necessary questions listed in the July 2009, September 2010 and January 2011 remands.  All three VA examinations included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  Based on the medical evidence of record, and an evaluation of the Veteran, the examiners provided a diagnosis of the Veteran's bilateral knee condition, an etiological opinion concerning the Veteran's bilateral knee condition and his service-connected disability, as well as the rationale upon which the opinion was based.  When considered with the other evidence of record, there is adequate medical evidence of record to make a determination in this case.  

Accordingly, the Board concludes that there is adequate medical evidence of record to make a determination in this case and that the Veteran's claim can be adjudicated on the evidence of record.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran maintains that his bilateral knee condition is secondary to his service-connected right ankle disorder.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arthritis of his knees.  Upon reviewing the evidence of record, the Board finds that the Veteran's service treatment records were negative for any treatment for or diagnosis of a bilateral knee disability.  On his December 1951 pre-induction physical, the clinical evaluation of the Veteran's lower extremities was shown to be normal, and he had a physical profile of L1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The remainder of the Veteran's service treatment records focus on his right ankle sprain, the nature of this injury, the treatment administered, and the various tests and procedures he underwent as a result of this injury.  However, these records are devoid of any mention, findings, treatment or diagnosis for a bilateral knee condition.  In his January 1954 separation examination, the clinical evaluation of his lower extremities was shown to be normal, and he had a physical profile of L1.  While his service treatment records evidence his right ankle injury and treatment received for this disability as a result, the records are absent of any findings, treatment or diagnosis of a right or left knee condition or disability.  The Veteran does not argue the contrary.

Moreover, the medical evidence of record does not show that the Veteran sought treatment for his bilateral knee condition immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service medical evidence of record pertaining to the Veteran's knee condition was an August 1994 private treatment report which indicates that the Veteran underwent an X-ray of his left knee, the findings of which revealed a "[n]arrowing of the knee joint" and signs of arthritis.  Therefore, the Board finds that the Veteran's bilateral knee disabilities did not manifest during his period of service or for many years thereafter.  Indeed, the Veteran has never claimed that his bilateral knee condition arose during or was directly related to his military service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Private treatment records dated from May 1997 to October 2005 reflect that the Veteran sought continual care and treatment for his bilateral knee condition.  The May 1997 private medical report issued by his physician Dr. C.S. reflects that the Veteran exhibited "osteoarthritic changes with small cystic formation in the medial condyle of the femur" in his right knee, and "osteoarthritic changes with spondylitic changes" in his left knee.  The Veteran was later evaluated by his private physician Dr. R.S. in August 1999, and results from X-rays he underwent revealed "bone on bone arthritis of the medial compartment of both...knees and quite a lot of patellofemoral disease. . . ."  During an August 2002 treatment session pertaining to the Veteran's right ankle condition, Dr. R.S. noted that the Veteran had terrible arthritis in his knees and would require knee replacement surgery.  

During a June 2002 VA examination in connection with his right ankle condition, the VA examiner determined that the Veteran's knees displayed "degenerative changes with varus deformity and limitation of motion," but it was "not likely that the condition of knees...are related to the right ankle condition."  The Veteran was afforded another VA examination in June 2005 wherein the examiner observed signs of swelling, effusion, crepitation and 15 degrees of varus on each side of both knees.  Results from the X-rays showed "marked arthritis involving all three compartments of the joints."  Based on the evaluation, the examiner diagnosed the Veteran with bilateral arthritis of both knees with complaints of pain and some limitation of motion, and opined that the Veteran's bilateral knee condition was not likely related to his service-connected right ankle disorder.  

During an October 2005 private treatment visit, Dr. R.S. discussed the Veteran's medical history and determined that his right ankle condition caused him to favor his knees, thereby leading to the development of osteoarthritis in his knees.  Reports of the knee X-rays showed advanced osteoarthritis.  According to Dr. R.S., the Veteran's right ankle problems "resulted in increased problems with his knees" and it appeared that his condition was worsening with age and time.  In a November 2006 private medical letter, Dr. R.S. opined that the Veteran's knee arthritis was more likely than not aggravated or caused by his service-connected ankle condition.  In a November 2006 letter, the Veteran's private physician, Dr. A.S., indicated that he had been treating the Veteran for his right ankle condition, and after reviewing his medical records, it was his opinion that the Veteran's bilateral knee condition had been aggravated or caused by his service-related right ankle condition.  

The Veteran underwent another VA examination for his bilateral knee condition in June 2008.  During the examination, the Veteran complained of pain in his bilateral knees, and added that his right knee pain was more severe than his left.  He also complained of weakness, stiffness and occasional swelling in both knees and reported to experience flare-ups on a near daily basis, but noted that his flare-ups vary depending on his activity and are exacerbated whenever he climbs stairs or sits for a prolonged period of time.  Upon physical examination, the Veteran was shown to have flexion to 110 degrees and extension to 10 degrees in both knees, with complaints of pain at the extremes of motion.  The Veteran also underwent X-rays of his bilateral knees, the results of which showed advanced degenerative changes, "greatest in the medial and patellofemoral compartments."  Based on the Veteran's provided history, medical records, radiographic findings, and physical evaluation, the examiner diagnosed him with advanced degenerative arthritis of the bilateral knees, and concluded that his current bilateral knee condition is less likely as not caused by or related to his in-service right ankle condition.  

While the VA medical opinions discussed above did not relate the Veteran's bilateral knee disability to his service-connected right ankle disorder, they did not include a rationale for the conclusions reached.  Pursuant to the July 2009 remand, the Veteran was afforded another VA examination in October 2009.  The examiner took note of the Veteran's military history, as well as his complaints of constant bilateral knee pain, which, on a scale of one to ten (with one being the least pain and ten being the most) he rated at a four or five.  The Veteran did not report any instability in his knees, but did report to experience limited range of motion as well as certain restrictions in his activities of daily living.  During the examination, the Veteran discussed his military history and explained that he injured his right ankle in service and was put in a cast for two to three months, and placed on light-duty status for a period of time afterwards.  According to the Veteran, his knees were not painful and did not give him any problems at the time, but with the passage of time, his knees have become painful.  During the physical examination, the examiner observed mild flexion deformity of 15 degrees in both knees, as well as 25 degrees of varus on both sides.  Findings from the right and left knee X-rays "revealed varus deformity and degenerative changes, mostly in the medial compartment as well as patellofemoral compartment."  

Based on his/her discussion with the Veteran and review of his medical records as well as the physical evaluation and X-ray reports of the bilateral knees, the examiner diagnosed the Veteran with degenerative arthritis in both knees with varus and flexion deformity, and opined that "the veteran's bilateral knee disabilities are not as likely as not related to his service-connected right ankle disability."  According to the examiner, the Veteran has pronounced varus deformity in both knees, that is "consistent with developing degenerative arthritis."  The examiner also reasoned that "the post-traumatic degenerative changes in the [Veteran's] right ankle were minimal, with minimal limitation of motion and without any instability."  

The Veteran was accorded another VA examination for his knees in October 2010.  During the evaluation, the Veteran provided his military history and stated that his knee pain began approximately five to six years ago and has progressively grown worse throughout the years.  The Veteran reported to experience pain, stiffness, giving way, and instability in his right knee, and pain, stiffness and decreased speed of joint motion in his left.  Based on the Veteran's assertions, his knee pain is precipitated by his activities of daily living as well as the changes in the weather.  The physical examination revealed findings of crepitus and tenderness, and the Veteran's range of motion was 10 to 90 degrees in the left knee, and 20 to 70 degrees in the right knee.  The Veteran also underwent X-rays of his knees, the findings of which revealed "severe tricompartmental knee arthritis with varus deformity."  Based on his review of the Veteran's claims folder and evaluation of the Veteran, as well as the radiographic reports of the bilateral knees, the examiner diagnosed him with severe tricompartmental arthritis in the bilateral knees and concluded that the Veteran's right ankle injury was neither related to nor caused by the Veteran's bilateral knee osteoarthritis.  According to the examiner, the Veteran's service treatment records "do not reflect an injury to the veteran's knees or ankle that...caused or is related to his bilateral knee osteoarthritis."  The examiner further explained that "the symmetric nature of the osteoarthritis of the bilateral knees favors a degenerative process and not a condition related to the right ankle injury," thus the Veteran's severe bilateral knee arthritis was neither caused by nor a result of his military service or his right ankle.  

Pursuant to the January 2011 Board remand, the Veteran underwent another VA examination in February 2011 with the same VA examiner who evaluated him in October 2010.  During the examination, the Veteran again relayed his military history, and complained of pain, stiffness and discomfort in both his right and left knees.  The examiner reviewed the Veteran's medical records, interviewed him regarding his military history, and conducted a physical examination of his bilateral knees.  During the examination, he noted that the Veteran walked with an antalgic gait, and that his range of motion was 10 to 80 degrees in the left knee, and 20 to 60 degrees in the right knee.  He also observed evidence of crepitation, grinding, and meniscus abnormalities in both the right and left knee, as well as objective evidence of pain following repetitive motion.  The examiner noted that the Veteran's bilateral knee disability had a significant effect on his occupational activities, and a mild to moderate effect on his activities of daily living.  Based on his discussion with the Veteran regarding his military history, his review of the service and post-service treatment records and radiographic reports, and his physical evaluation of the Veteran, the examiner diagnosed the Veteran with severe tricompartmental knee arthritis with varus deformity, and reaffirmed that the Veteran's bilateral knee disability was neither caused nor aggravated by his military service or his right ankle condition.  He based his opinion on similar rationale he relied upon in the October 2010 medical opinion; that the Veteran's service treatment records did not reflect a knee/ankle injury which somehow caused or was related to the Veteran's bilateral knee osteoarthritis, and that the symmetric nature of the osteoarthritis of the bilateral knees favors a degenerative process and not a condition related to the right ankle injury.  

The Veteran continues to assert that his bilateral knee condition is related to his right ankle disorder.  The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Board notes that the Veteran currently has severe tricompartmental arthritis in both knees, and he is service connected for his right ankle disorder.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the service-connected disability.  

In deciding whether the Veteran's bilateral knee disability is etiologically related to his service-connected right ankle disorder, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. Ap. 171 (1991).

The Board acknowledges the October 2005 progress report and the November 2006 medical opinions issued by Dr. R.S. and Dr. A.S. which relate the Veteran's bilateral knee disability to his service-connected right ankle disorder.  However, neither physician provided an explanation or rationale for their conclusion, nor do they cite to the records reviewed nor medical principles relied upon in making their ultimate determination.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, the medical opinions issued by Drs. R.S. and A.S. are conclusory and do not provide any clinical data or supporting rationale to support the conclusions reached.  

Conversely, the October 2009, October 2010, and February 2011 VA examination reports not only include complete physical examinations of the Veteran's bilateral knees and a thorough review of the Veteran's claims file, but the examiners' opinions are based on an accurate background and relevant clinical facts and medical principles.  In addition, the examiners offer thorough explanations and rationales upon which their opinions are based.  Indeed, the October 2009 examiner reasoned that the Veteran's right and left knee disabilities were not related to his service-connected condition on the basis that the Veteran had "pronounced varus deformity of both knees...consistent with developing degenerative arthritis."  The October 2010 and February 2011 VA examiner noted that the Veteran's knee pain began approximately five to six years ago, and opined that the Veteran's bilateral knee condition was neither caused nor aggravated by his service-connected right ankle disorder and relied on documented evidence in the service treatment records, as well as the medical understanding that the nature of the Veteran's bilateral knee osteoarthritis favored a degenerative process rather than a condition related to the right ankle injury.  Indeed, the June 2002, June 2005 and June 2008 VA medical opinions also determined that the Veteran's bilateral knee disability was not related to his service-connected right ankle disorder.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinions of the October 2009 and October 2010/February 2011 VA examiners more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his service-connected disability.  In so finding, the Board reiterates that the VA examiners' opinions were based on a complete review of the claims file, the Veteran's reported history, a clinical evaluation and a supportive rationale which cites to the records reviewed and medical principles relied upon in arriving at the ultimate determination.   

In assigning greater probative value to the VA examination reports, the Board has not ignored the Veteran's lay statements linking his current disability to his service-connected disability.  The Board acknowledges the Veteran's statements that the pain and swelling surrounding his service-connected right ankle disorder caused him to favor his knees, and he currently experiences pain and discomfort in his bilateral knees.  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran can also attest to factual matters on which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, while lay persons may provide competent testimony as to that which can be observed and visible symptoms and manifestations of a disorder, they are not considered competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, because they lack the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is competent to discuss experiencing pain and stiffness in his bilateral knees after injuring his right ankle in service, he is not competent to relate his current disability to his service-connected disorder.  

In addition, the record discloses forty years from the time the Veteran separated from service and the first medical evidence of record reflecting symptoms of and treatment for knee problems.  Indeed, during his October 2010 and February 2011 VA examinations, the Veteran indicated that his knee problems arose five to six years prior, more than fifty years after his separation from service and his in-service right ankle injury.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue, forty years after service, is too remote from service as well as the in-service ankle injury to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

In sum, after considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for a bilateral knee disability to be more persuasive than the evidence in favor of the claim.  Although the Veteran has a current diagnosis of severe tricompartmental arthritis of his bilateral knees, is service-connected for his right ankle disorder, and several of his private physicians have related his bilateral knee condition to his service-connected disability, the weight to be accorded the medical evidence must be determined by the quality of it and not by quantity.  As noted above, while the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  While the Board sympathizes with the Veteran's complaints, without evidence of sufficient probative value to support a relationship between the Veteran's bilateral knee disability and his service-connected right ankle disorder, there is a lack of persuasive medical evidence to support the Veteran's claim.  

To summarize, the Veteran's service treatment records are negative for any complaints, treatment or diagnosis of a bilateral knee disorder, the record discloses a forty year gap without any objective clinical evidence to support an assertion of continuing symptomatology, and the persuasive objective medical evidence of record does not relate the Veteran's current bilateral knee disorder to service or to his service-connected right ankle disorder.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for arthritis of the bilateral knees-on either a direct, or secondary, basis-is not warranted.  


ORDER

Service connection for arthritis of both knees, to include as secondary to the service-connected posttraumatic arthritis of the right ankle, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


